Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 11, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denny et al. (US 10398524 B2) in view of Iio et al. (US20110218502 A1).
In regards to claim 1, Denny teaches a packaging assembly comprising a case configured to at least partially contain a plurality of injection devices for delivering a medicament (Abstract; Column 1, line 56- Column 2, line 4; Column 4, lines 32-40).  Furthermore, Denny teaches a sensor arrangement comprising a device sensor, wherein the device senor is configured to detect one or more injection devices of the plurality of injection devices in the case and output a first signal according to a result of a detection of the one or more injection devices (Column 7, lines 33-40; Column 10, lines 46-63).  Denny also teaches a lid coupled to the case and movable between an open position and a closed position (Abstract; Column 4, lines 58-67; Column 5, lines 4-6; Column 11, line 56- Column 12, lines 4; Claim 2).
Denny fails to teach a lid sensor configured to output a second signal representative of change in a position of the lid from the closed position to the open position.  Iio on the other hand teaches the open/close detection unit 255 for detecting opening and close of the cover 220 includes a detection 
In regards to claim 2, Denny modified teaches an output transducer configured to output a signal according to an output of the device sensor (Column 12, lines 57-63; Figure 5 (560)).
In regards to claim 3, Denny modified teaches the output transducer is configured to display a visual output to indicate an earliest detected injection device (Column 7, lines 59- Column 8, lines 5; Column 12, lines 50-56).
In regards to claim 4, Denny modified teaches the device sensor is configured to detect an identity of an injection device that has been detected and to output a signal representative of the identity (Column 10, lines 30-36, lines 47-55).
In regards to claim 5, Denny modified teaches a validation module configured to perform a validation operation based on the identity and to output a signal representative of a validation result (Column 10, lines 13-23).
In regards to claim 6, Denny modified teaches the device sensor being configure to detect information relating to the one or more injection devices (Column 8, lines 38-45).
In regards to claim 7, Denny modified teaches an injection information storage configured to retrieve injection information relating to the one or more injection devices based on the identity (Column 8, lines 19-30; Column 12, lines 55-60)
In regards to claim 8, Denny modified teaches the injection information comprises at least one of a dosing time period, a room temperature, a time period, or an expiry date of an injection device contained in the case (Column 6, lines 65-Column 7, line 7; Column 8, line 43-45; Column 9, lines 1-5).
In regards to claim 9, Denny modified teaches an output transduce configured to output a signal according to an output of the device sensor, wherein the output transducer is configured to display a 
In regards claim 10, Denny modified teaches a transducer configured to output a signal according to an output if the device sensor, wherein the output transducer is configured to display a visual output to indicate that the expiry date of the injection device contained in the case has passed (Column 3, lines 12-15; Column 6, lines 35-39; Column 8, line 64-Column 9, line 7).
In regards to claim 11, Denny modified teaches the device sensor is further configured to output signal indicating a presence or absence/removal of an injection device from the case (Column 7, lines 36-38).
In regards to claim 13, Denny modified teaches a device sensor such as camera on the external cavity of the case (Column 5, lines 9-25), and would be obvious to one of ordinary skill in the art, the camera may then detect the removal and the placement of the of medicament devices within the case.
In regards to claim 14, Denny modified teaches a plurality of sensors corresponding to a number of injection devices that can be contained by the case (Column 8, lines 19-30).
In regards to claim 19, Denny modified teaches the plurality of injection devices within the case (Column 4, lines 32-40)
In regards to claim 20, Denny modified teaches the injection devices contain a medicament (Column 4, lines 32-40).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denny et al. (US 10398524 B2) in view of Iio et al. (US20110218502 A1) as applied to claim 11 above, and further in view of Wachman et al. (US 20090134181 A1).
In regards to claim 12, Denny modified fails to teach an output transducer configured to output a signal according to an output of the device sensor, wherein, in response to a previous signal indicating the removal of the injection device, the output transducer is configured to display a visual output to show one or both of a room temperature and a time period for the injection device.  Wachman on the other hand teaches a pill container capable of giving visual indication that it is dose time ("its me" (as opposed to the other caps for which it is not time to dose now)) if dose time has occurred and the ambient light .

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denny et al. (US 10398524 B2) in view of Iio et al. (US20110218502 A1) as applied to claim 14 above, and further in view of Cho et al. (US20160232877 A1).
In regards to claim 15, Denny modified fails to teach the case having a plurality of openings configured respectively to receive the plurality of injection devices and wherein the plurality of device sensors are arranged respectively with the openings  to detect an injection device received into a respective opening .  Cho specifically illustrates a storage casing with plurality of device sensors are arranged respectively with the opening (Figures 1, 8).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Choi’s teaching with Denny modified’s in order to effectively store a higher number of medicament devices accordingly.
In regards to claim 16, Denny modified fails to teach a light sensor configured to detect light incident on the packaging assembly.  Choi on the other hand teaches a light sensor configured to detect light incident on the packaging assembly (Paragraphs 17, 78, 86).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Choi’s teaching with Denny modified’s teaching in order to signal to the user the lid/door of the case is open and could potentially risk contaminating the medicament devices.
In regards to claim 17, Denny modified teaches a status indicator configured to generate an output which indicates a status of the packaging assembly conditional on an intensity of light detected by the light sensor exceeding a threshold light intensity (paragraph 89).
In regards to claim 18, Denny’s modified via Choi teaches the status indicator comprises an audio output transducer, and wherein the audio output transducer is configured to generate an audio reminder output to indicate that a scheduled time has been reached conditional on the intensity of light detected by the light sensor exceeding the threshold light intensity (paragraph 86).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                              

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685